DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 4/22/2021 which amended claims 1, 5, 7, and 10, cancelled claims 2-3, and added new claims 16-20. Claims 1 and 4-20 are currently pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “a second optical member arranged between the first lens array and the second lens array” in lines 1-3 is vague and indefinite. Lines 11-12 of claim 1 (the claim from which claim 4 depends) also recites “a second optical 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (US PGPub 2009/0296064, Cobb hereinafter) in view of Kurtz et al. (US Patent No. 5,923,475, Kurtz hereinafter).
Regarding claim 1, Cobb discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 1, paras. [0030], [0034], [0035], maskless lithography system 10 includes a light source 50 that emits light to an illuminator 12 to illuminate a pattern generator 14 with individually addressable elements 16), the illumination optical system comprising: 

Kurtz discloses a first lens array including a plurality of lens cells (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, lenslet array 24);
a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed (Figs. 1-2, col. 4, lines 16-35, col. 6, 
a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Figs. 1-2, col. 2, lines 15-18, col. 4, lines 15-50, col. 6, lines 32-53, field lens 27 and 28 images light onto spatial light modulator 40 having individual modulator elements); and
a second optical member arranged between the first lens array and the second lens array (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, combiner field lens 25 and field lens 26 are arranged between lenslet array 24 and lenslet array 29),
wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 32-col. 7, line 9, the fly’s eye integrator 23 includes lenslet arrays 29 and 30 which work together to image the lenslet elements onto the modulator plane 41. The lenslet arrays 29, 30 have 8.0 mm focal lengths), and
wherein a focal length of the second optical member is longer than the focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, the focal length of the field lens 25 is 99 m, while the focal lengths of lenslet arrays 29, 30 are 8.0 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second lens array including lens 
Regarding claim 11, Cobb as modified by Kurtz discloses an exposure apparatus (Cobb, Fig. 1, maskless lithography system 10) comprising:

a projection optical system projecting light from the optical modulation unit on a substrate (Cobb, Fig. 1, paras. [0030]-[0031], projection system 18 projects light from pattern generator 14 onto a light-sensitive substrate 38).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as modified by Kurtz as applied to claim 1 above, and further in view of Shiraishi et al. (US Patent No. 5,719,704, Shiraishi 704 hereinafter). 
Regarding claim 4, as best understood, Cobb as modified by Kurtz discloses a second optical member arranged between the first lens array and the second lens array (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, combiner field lens 25 and field lens 26 are arranged between lenslet array 24 and lenslet array 29), Cobb as modified by Kurtz does not appear to explicitly describe wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member.

wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member (Fig. 24, the exit surfaces of the lenses of fly-eye lens 100 are arranged in the front-side focal plane of converging optical system 102), and 
wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member (Fig. 24, col. 33, lines 4-32, lines 53-56, the converging lens 102 converges the beams from fly-eye lens 100 onto the face of lens elements of the lens array 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member as taught by Shiraishi 704 as the arrangement of the second optical member in the illumination optical system as taught by Cobb as modified by Kurtz since including wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member is commonly used to obtain high resolution and large focal 
Regarding claim 5, Cobb as modified by Kurtz does not appear to explicitly describe wherein the plurality of spot lights are condensed on the lens cell included in the second lens array. 
Shiraishi 704 discloses wherein the plurality of spot lights are condensed on the lens cell included in the second lens array (Figs. 24-25, col. 32, lines 43-67, col. 33, lines 1-32, images of the secondary light sources formed by the fly-eye lens 10 are formed on each lens element 103a, 130b, 103c, 103d of lens array 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of spot lights are condensed on the lens cell included in the second lens array as taught by Shiraishi 704 in the illumination optical system as taught by Cobb as modified by Kurtz since including wherein the plurality of spot lights are condensed on the lens cell included in the second lens array is commonly used to obtain high resolution and large focal depth to improve illumination of the pattern to be exposed on a wafer (Shiraishi 704, col. 4, line 66-col. 5, line 2).
Regarding claim 6, Cobb as modified by Kurtz in view of Shiraishi 704 discloses wherein the first optical member images the plurality of spot lights, which have been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Kurtz, Figs. 1-2, col. 2, lines 15-18, col. 4, lines 15-50, col. 6, lines 32-67, col. 7, lines 1-9, light transmits from lenslet array 24 is condensed on first uniformizer lenslet array 29 of fly’s eye integrator .

Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (US PGPub 2002/0097495) in view of Godfried et al. (US PGPub 2017/0293229, Godfried hereinafter). 
Regarding claim 7, Mei discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Figs. 2, 11, 19, 20, 22, 24, paras. [0026]-[0031], the maskless photolithography system 30 includes a light source 32 to emit illumination and a system to illuminate the pixel panel 38, which includes computer controllable elements such as micromirrors in a DMD device), the illumination optical system comprising: 
a lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 19, 20, 22, 24, paras. [0065], [0089], [0090], [0092], [0094], microlens array 154 includes multiple individual microlenses (the number of individual microlenses equals the number of pixel elements in the pixel panel 38)); 
a light-shielding member illuminated by the lens array and including a plurality of openings (Figs. 19, 20, 22, 24, paras. [0063], [0089], [0090], [0092], [0094], grating 152 is a shadow mask including multiple openings to permit light 48 to pass from microlens array 154 to separately focus onto individual pixels of the pixel array 38); and 
a first optical member imaging the spot light, which have passed through the openings of the light-shielding member, on one of the optical modulation elements 
Godfried discloses wherein the openings included in the light-shielding member and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation (Figs. 2, 5, paras. [0078]-[0081], apertures 5a-5h of filter element 3 correspond to reflective elements 6a-6h and are arranged to allow sub-beams 4a-4h to pass through to the respective reflective elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the openings included in the light-shielding member and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation as taught by Godfried as the number of openings in the light-shielding member in the illumination optical system as taught by Mei since including wherein the openings included in the light-shielding member and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation is commonly used to arrange the openings with the optical modulation elements as desired to control illumination of the modulation elements in case of a faulty modulation element (Godfried, paras. [0078]-[0080]).
Regarding claim 9, Mei does not appear to explicitly describe wherein the light-shielding member is made of metal.
Godfried discloses wherein the light-shielding member is made of metal (Figs. 2, 5, paras. [0078]-[0081], filter element 3 includes chromium to block radiation propagating through portions of the plate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light-shielding member is made of metal as taught by Godfried as the light-shielding member in the illumination optical system as taught by Mei since including wherein the light-shielding member is made of metal is a well-known class of material used to provide effective light blocking to obtain the desired illumination conditions. 
Regarding claim 17, Mei as modified by Godfried discloses an exposure apparatus (Mei, Figs. 2, 11, 19, 20, 22, 24) comprising:
the illumination optical system according to claim 7 (see claim 7 rejection above, Mei, Figs. 2, 11, 19, 20, 22, 24, paras. [0026]-[0031], [0063], [0089], [0090], [0092], [0094]), the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (Mei, Figs. 2, 11, 19, 20, 22, 24, paras. [0026]-[0031], the maskless photolithography system 30 includes a light source 32 to emit illumination and a system to illuminate the pixel panel 38, which includes computer controllable elements such as micromirrors in a DMD device); and
a projection optical system projecting light from the optical modulation unit on a substrate (Figs. 2, 11, 19, 20, 22, 24, paras. [0028]-[0029], [0062], [0068], [0092], the . 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mei as modified by Godfried as applied to claim 7 above, and further in view of Shiraishi (US PGPub 2003/0043356, Shiraishi 356 hereinafter). 
Regarding claim 8, Mei as modified by Godfried does not appear to explicitly describe further comprising a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member.
Shiraishi 356 discloses a second optical member arranged between the lens array and the light-shielding member (Fig. 1, condenser lens 11 and condenser lens 15 are arranged between fly eye lens 7 and spatial filter 16), 
wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member (Fig. 1, para. [0122], fly eye lens 7 is arranged such that the emission side focal surface of the fly eye lens is in a front side focal plane of lens 11), and 
wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member as taught by Shiraishi 356 between the lens array and the light-shielding member in the illumination optical system as taught by Mei as modified by Godfried since including a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member is commonly used to improve the conditioning of the illumination in the illumination optical system to transmit the desired beams. 
	Regarding claim 9, Mei does not appear to explicitly describe wherein the light-shielding member is made of metal.
Shiraishi discloses wherein the light-shielding member is made of metal (Fig. 20, para. [0243], the spatial filter 16 is composed of a metal plate with multiple openings). 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patra (US PGPub 2015/0185622) in view of Kurtz. 
Regarding claim 10, Patra discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 2, paras. [0060], [0064], illumination system 12 includes a light source 30 that emits light to illuminate an array 40 comprising micromirrors 40), the illumination optical system comprising: 
an integrator making a light intensity distribution of the light flux emitted from the light source be uniform (Figs. 2 and 4, paras. [0062], [0063], [0071], beam homogenizing unit 34 homogenizes the light beam using optical integrator 70); 
a lens array including lens cells on which a light flux having passed through the integrator is condensed (Fig. 2, paras. [0063], [0064], [0075], after homogenization of the beam, the beam is incident upon beam dividing array 36 formed of microlenses 37); and although Patra discloses a first optical member directing the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit (Fig. 2, paras. [0063]-[0066], prism 46 directs the individual 
Kurtz discloses a lens array including lens cells on which a light flux having passed through an integrator is condensed (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, light transmits from lenslet array 24 and is condensed on first uniformizer lenslet array 29 of fly’s eye integrator 23, which includes the lenslet arrays 29 and 30); and 
a first optical member imaging the light flux, which has been condensed on the lens cell included, on one of the optical modulation elements constituting the optical modulation unit (Figs. 1-2, col. 2, lines 15-18, col. 4, lines 15-50, col. 6, lines 32-53, field lens 27 and 28 images light onto spatial light modulator 40 having individual modulator elements); and
a second optical member arranged between the integrator and the lens array (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, combiner field lens 25 and field lens 26 are arranged between lenslet array 24 and lenslet array 29),
wherein the lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length 
wherein a focal length of the second optical member is longer than the focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, the focal length of the field lens 25 is 99 m, while the focal lengths of lenslet arrays 29, 30 are 8.0 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have describe a first optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit, and a second optical member arranged between the integrator and the lens array, wherein the lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, and wherein a focal length of the second optical member is longer than the focal length of the field lens as taught by Kurtz in the illumination optical system with the integrator as taught by Patra since including a first optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit, and a second optical member arranged between the integrator and the lens array, wherein the lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, and wherein a focal length of the second optical member is . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb as modified by Kurtz as applied to claim 11 above, and further in view of Mei.
Regarding claim 12, Cobb as modified by Kurtz discloses wherein the optical modulation unit is a micromirror device including a plurality of micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (Cobb, Fig. 1, paras. [0030], [0031], [0034], addressable elements 16 of the pattern generator are micromirrors. Depending on the addressable states (angles) of the elements 16, discrete portions of the light either enter the projection system 18 or enter beam dump 20). However, Cobb as modified by Kurtz does not appear to explicitly describe wherein the optical modulation unit includes a plurality of two-dimensionally arrayed micromirrors.
Mei discloses wherein the optical modulation unit is a micromirror device including a plurality of two-dimensionally arrayed micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (Figs. 2, 7, 8, 11, 18, 20-25, paras. [0031], [0065], [0066], [0094], [0095], the pixel panel 38 is a digital mirror device with a two-dimensional array of micromirrors individually controllable to “on” and “off” positions). 
. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as modified by Kurtz as applied to claim 11 above, and further in view of Fujiwara (US PGPub 2014/0320835). 
Regarding claim 13, Cobb as modified by Kurtz further comprising a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit.
	Fujiwara discloses a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit (Fig. 10, para. [0101], polarization beam splitter 51 and quarter wave plate 52 are arranged between the illumination optical system ILSA and spatial light modulator 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit as taught by Fujiwara in the exposure apparatus as taught by Cobb as modified by Kurtz since including a polarizing beam splitter and a phase plate that are 
Regarding claim 14, Cobb as modified by Kurtz in view of Fujiwara discloses wherein the light flux from the illumination optical system is converted to circular polarized light through the polarizing beam splitter and the phase plate, and the circular polarized light is incident on the projection optical system (Fujiwara, Fig. 10, para. [0101], the light from the illumination optical system ILSA is converted to circularly polarized light by the polarization beam splitter 51 and quarter wave plate 52, and the circularly polarized light is transmitted into the projection optical system PLA). 
Regarding claim 15, although Cobb as modified by Kurtz discloses performing exposure on a substrate by using the exposure apparatus according to claim 11 (Cobb, Fig. 1, paras. [0030]-[0031], projection system 18 projects light from pattern generator 14 onto a light-sensitive substrate 38), Cobb as modified by Kurtz does not appear to explicitly describe an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step.
Fujiwara discloses an article manufacturing method (Fig. 15, paras. [0059], [0114], electronic devices are manufactured) comprising steps of: performing exposure on a substrate by using the exposure apparatus according to claim 11 (Fig. 1 and paras. [0059], [0114], the photoresist on the wafer W is exposed in an exposure apparatus); and developing the substrate that has been subjected to the exposure in the exposure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step as taught by Fujiwara using the exposure apparatus as taught by Cobb since including an article manufacturing method comprising the steps of performing exposure on a substrate and developing the substrate that has been subjected to the exposure in the exposure step is commonly used to mass produce a functional electronic device (Fujiwara, paras. [0114]-[0116]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb as modified by Kurtz as applied to claim 1 above, and further in view of Koehler et al. (US PGPub 2007/0165202, Koehler hereinafter). 
Regarding claim 16, Cobb as modified by Kurtz does not appear to explicitly describe wherein the lens cells included in the second lens array and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation.
Koehler discloses wherein the lens cells included in the second lens array and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation (Fig. 1, paras. [0029], [0046]-[0049to], there is a 1:1 relationship between the optical elements of the raster arrangement and the individual mirrors of the mirror arrangement). 
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mei as modified by Godfried as applied to claim 17 above, and further in view of Fujiwara (US PGPub 2014/0320835). 
Regarding claim 18, Mei as modified by Godfried further comprising a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit.
	Fujiwara discloses a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit (Fig. 10, para. [0101], polarization beam splitter 51 and quarter wave plate 52 are arranged between the illumination optical system ILSA and spatial light modulator 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a polarizing beam splitter and a 
Regarding claim 19, Mei as modified by Godfried in view of Fujiwara discloses wherein the light flux from the illumination optical system is converted to circular polarized light through the polarizing beam splitter and the phase plate, and the circular polarized light is incident on the projection optical system (Fujiwara, Fig. 10, para. [0101], the light from the illumination optical system ILSA is converted to circularly polarized light by the polarization beam splitter 51 and quarter wave plate 52, and the circularly polarized light is transmitted into the projection optical system PLA). 
Regarding claim 20, although Mei as modified by Godfried discloses performing exposure on a substrate by using the exposure apparatus according to claim 11 (Mei, Fig. 2, para. [0028], the photolithography system 30 exposes a subject 42), Mei as modified by Godfried does not appear to explicitly describe an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step.
Fujiwara discloses an article manufacturing method (Fig. 15, paras. [0059], [0114], electronic devices are manufactured) comprising steps of: performing exposure on a substrate by using the exposure apparatus according to claim 11 (Fig. 1 and paras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step as taught by Fujiwara using the exposure apparatus as taught by Mei as modified by Godfried since including an article manufacturing method comprising the steps of performing exposure on a substrate and developing the substrate that has been subjected to the exposure in the exposure step is commonly used to mass produce a functional electronic device (Fujiwara, paras. [0114]-[0116]). 

Response to Arguments
Applicant’s arguments, see 7, filed 4/22/2021, with respect to the objections to claims 5 and 7 have been fully considered and are persuasive in light of the amendments to the claims. The claim objections have been withdrawn. 
Applicant’s arguments, see 7, filed 4/22/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 5 and 6 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 5 and 6 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 4/22/2021, with respect to the rejection of the limitations of claim 1 (as filed 4/22/2021) under 35 U.S.C. 103 as being 
Applicant’s arguments with respect to claims 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882